Ethridge, J.,
delivered the opinion of the court.
• The appellant was defendant below, and prosecutes this appeal from a judgment against him for two hundred fifty dollars for the value of horses killed by bees, of the defendant.
It appears that the plaintiff, Kellogg, was a tenant on certain lands through which a drainage canal ran. Ammons lived near and secured permission from the drainage commissioners to place bee hives upon the canal embankment elevated some feet above the surrounding ground. The plaintiff, Kellogg, and his son were plowing on Kellogg’s farm near the said embankment. A large swarm of bees came from the direction of the defendant’s bee hives and stung his horses to the extent that they died, and also stung the plaintiff and his son. It appears that the defendant had about eighty-two bee hives, and, after they stung the plaintiff, his son, and his horses, he stated, so they testified, that the bees had stung; his horses on a prior occasion. There was also evidence that another horse had been stung" by the bees, but the plaintiff failed to show that this came to the knowledge of the defendant. The issue was sub*557mitted to tlie jury on instructions presenting the theory that, if the defendant knew of the character and disposition of the bees, and that they are prone to attack people and animals, defendant was liable, and also on the theory that it was not necessary for the bees to be specifically identified as the bees of defendant, but that, if they came from the direction of the defendant’s hives, and were in close proximity to the hives, the jury were authorized to find from the circumstances that the bees belonged to the defendant.
The court instructed the jury for the defendant, first, that the plaintiff must prove that the bees which stung the plaintiff’s horses were the property of the defendant; and, second, that the defendant was negligent in the placing or keeping of his bees, and that it was because of the negligence on the part of the defendant that caused the loss of plaintiff’s horses; and that the defendant had a perfect right to keep bees, they being useful and serviceable property, the only duty imposed on him by law being to place and maintain them in a reasonably safe place and manner; also that the jury must believe from the evidence that the defendant had notice or knew that bees were dangerous aud were likely to sting animals under the circumstances that existed at the time the animals were killed.
There seems to be no direct case in our own reports discussing the liability of the keeper of bees for injury done by them, but it seems to be the general rule in other states that, as bees are useful to society, and are property of value, the ordinary rule as to wild animals, imposing absolute liability for the injuries inflicted by them, is not applicable to bees but the rules of domestic animals; that is, that the owner must know of their vicious tendencies, and that the owner is under a reasonable duty to place bees so they will not come in contact with persons traveling roads and similar places.
*558The learning on the subject is collated and discussed in Parsons v. Manser, 119 Iowa, 88, 93 N. W. 86, 62 L. R. A. 132, 97 Am. St. Rep. 283, and notes.
We think from the facts in the record the jury had a right to find for the plaintiff, and the judgment will be affirmed.

Affirmed.